     Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 1 of 23


Kirk D.Wiliiams

682 Plaza Avenue, Unit#A

Sacramento CA 95815

kirkdwii@gmail.com

kirkdwilliams00@gmail,com

{916)349-5009




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF CALIFORNIA

                                                 2:2 0 - CV       5- -1 8 - JAM EFB PS
                                                              ~

KIRK D. WILLIAMS                                  CASE NO
                                                            -------
         PLAINTIFF,                               JURY TRIAL DEMANDED

V

WELLS FARGO BANK,N.A.

        DEFENDANT,




                                INTRODUCTION




                                       1
  Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 2 of 23


1. Plaintiff KIRK D. WILLIAMS, on behalf of himself and others similarly
   situated asserts the following claims against Defendant WELLS FARGO
   BANK, N.A., as follows.
2. Plaintiff is a visually-impaired and legally blind person who requires audio
   capacity as effective communication and he uses screen-reading software
   to read website content using his computer. Plaintiff uses the terms
   "blind" or "visually-impaired" to refer to all people with visual
   impairments who meet the legal definition of blindness in that they have
   a visual acuity with correction of less than or equal to 20 x 200. Some
   blind people who meet this definition have limited vision. Others have no
   vision.
3. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million
   people in the United States are visually impaired including 2.0 million who
   are blind, and according to the American Foundation for the Blind's 2015
   report, approximately 379,000 visually impaired persons live in the State
   of California.
4. Plaintiff brings this civil rights action against WELLS FARGO BANK, N.A.,
   ("Defendant" or "Company") for its failure to design, construct, maintain,
   and operate its website to be fully accessible to and independently usable
   by Plaintiff and other blind or visually-impaired people. Defendant's
   denial of full and equal access to its website, and therefore denial of its
   products and services offered thereby and in conjunction with its physical
   locations, is a violation of Plaintiff's rights under the Americans with
   Disabilities Act {"ADA").
5. Because Defendant's website, WWW.WELLS FARGO.COM (the "Website"
   or "Defendant's Website "), is not equally accessible to blind and visually-
   impaired consumers, it violates the ADA. Plaintiff seeks a permanent
   injunction to cause a change in Defendant's corporate policies, practices,
   and procedures so the Defendants corporate policies, practices, and
   procedures, so that Defendant's website will become and remain
   accessible to blind and visually-impaired consumers.



                       JURISDICTION AND VENUE




                                     2
  Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 3 of 23


6. This Court has subject-matter jurisdiction over this action under 28 U.S.C
   * 1331 and 42 U.S>C *12181, as Plaintiff's claim arise under Title Ill of the
   ADA, 42 U.S.C. *12181, et seq., and 28 U.S.C. * 1332.
7. This court has supplemental jurisdiction under 28 U.S.C *1376 over
   Plaintiffs _California's Disability discrimination provisions promulgated by
   California Civil Code Sl(a) cited as the California Unruh Act, and Civil Code
   54.1.(a)(l) cited as California Disabled Person Act.
8. Venue is proper in this district under 28 U.S.C. * 1391 and
   (b)(l) and (2) because Plaintiff resides in this District, Defendant conducts
   and continues to conduct a substantial and significant amount of business
   in this District, Defendant is subject to personal jurisdiction in this District,
   and a substantial portion of the conduct complained of herein occurred in
   this District.
9. Defendant is subject to personal jurisdiction in this District,. Defendant
   has been and is committing the acts or omissions alleged herein in the city
   of Sacramento that caused injury and violated rights promulgated by the
   ADA, which prescribes to Plaintiff and to other blind and other visually-
   impaired consumers. A substantial part of the acts and omissions giving
   rise to Plaintiffs claims occurred in this district: on separate occasions,
   Plaintiff has been denied the full use and enjoyment of the facilities,
   goods, and services of Defendant's Website with respect to Defendant's
   locations in the county of Sacramento These, barriers that Plaintiff
   encountered have caused a denial of Plaintiffs full and equal access in the
   past, and now deter Plaintiff on a regular basis from visiting Defendant's
   website such a Defendant's banking app, Plaintiff attempting to obtain
   about Defendant's (locations and ho and other important information) in
   addition to Defendant's app to conduct banking activities
10. This Court is empowered to issue a declaratory judgement under 28 U.S.C
   **2201 and 2202.

                               THE PARTIES
11. The Plaintiff Kirk Williams, at all relevant times, is a resident of
   Sacramento, CA. Plaintiff is a blind, visually-impaired handicapped person
   and a member of a protected class of individuals under the ADA, 42 U.S.C.
   * 12102(1)-(2), and the regulations implementing the ADA set forth at 28
   CFR ** 360.101 et seq., and the California Unruh A(CUA) and California
   Disabled Person Act (CDPA).


                                        3
  Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 4 of 23


12. Defendant WELLS FARGO BANK,N.A., is and was at all relevant times
   herein a Foreign Corporation with its principal executive offices in
   California 420 Montgomery Street, San Francisco and is doing business in
   the State of California. Wells Fargo Bank is the largest Internet-banking
   operation in the world. It conduct a large amount of banking transaction
   through its banking app. Many millions of consumers in City and County
   of Sacramento, and State log onto the Wells Fargo Bank's website at
   least weekly and make millions of purchases annually. Consumers also
   patronize Defendant statewide, and that the Defendant maintains
   contracts with the Cooperative purchasing group U.S. Communities,
   estimated to be worth $5.5 billion and the Defendant is the vendor's
   choice for the United States government.
13. Amazon sells its product throughout the United States. Millions of
   Amazon customers are located in the State of California, Wells Fargo Bank
   website provides to the public important services. Defendant's Website
   provides consumers with access to an array of services including
   information about their vast array of and services, manufacturer
   warranties, rewards program, special promotions, gift cards, prior
   banking activities history, and services, return policies and shipping and
   delivery, and special advance codes to access account remotely.
14.Defendant's retail stores are public accommodations within the definition
   of Title Ill of the ADA,, 42 U.S.C * 12181(7)(F). Defendant's Website is a
   service, privilege, or advantage that is heavily integrated with
   Defendant's physical retail clothing stores and operates as a gateway
   thereto.
                            NATURE OF ACTION
15. The Internet has become a significant source of information, a portal, and
   a tool for conducting business, doing everyday activities such as shopping
   for Defendant's goods or services • Banking, researching, as well as many
   other activities for sighted, blind and visually-impaired persons alike.
16. In today's tech-savvy world, blind and visually-impaired people have the
   ability to access websites using keyboards in conjunction with screen
   access software that vocalizes the visual information found on a computer
   screen or displays the contest on a refreshable Braille display, moreover,
   the duty to provide access, or to provide axillary aids and/or reasonable
   accommodation to ensure effective communication with the blind and
   visually impaired is the responsibility of the defendant. And that Audio is


                                     4
  Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 5 of 23


   the least restrictive mode of communication and the onus of providing
   such services are on the corporation. The defendant is receiving
   government funds, maintaining contracts with the government, and is
   open to the general public. Therefore, failure to provide axillary aids
   and/or accommodations is in violation of the ADA.
17.Blind and visually and visually-impaired users of Windows operating
   system-enabled computers and devices have seral screen reading
   software programs available to them. Some of these programs are
   available without the user having to purchase the program separately.
   Job Access With Speech, otherwise known as "JAWS" is currently the
   most popular, separately purchased and downloaded screen-reading
   software program available for a Windows computer, nevertheless, the
   Defendant bears the legal obligation to ensure nondiscrimination on the
   basics of disability.
18.For screen-reading software to function, the information on a website
   must be capable of being rendered into text. If the website is not capable
   of being rendered into text, the blind or visual-impaired user is unable to
   access the same content available to sighted users.
19.The international website standards organization the World Wide Web
   Consortium, known throughout the world as W3C, has published version
   2.0 of the Web Content Accessibility Guidelines ("WCAG 2.0"} WCAG 2.0
   are well established guidelines for making websites accessible to blind
   and visually impaired people. These guidelines are universally followed
   by most large businesses entities and government agencies to ensure
   their websites are accessible. Many Courts have also established WCAG
   2.0 as the standard guideline for accessibility.
20.Non-compliant websites pose common barriers encountered by blind and
   visually impaired persons include but are not limited to, the following:
      a. A text equivalent for every non-text element is not provided;
      b. Title frames with text are not provided for identification and
          navigation;
      c. Equivalent text is not provided when using scripts;
      d. Forms with the same information and functionality as for sighted
          persons are not provided;
      e. Information about the meaning and structure of content is not
          conveyed by more than the visual presentation of content;



                                     5
Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 6 of 23


   f. Text cannot be resized without assistive technology up to 200%
      without losing content or functionality;
   g. If the content enforces a time limit, the user is not able to extend,
      adjust or disable it;
   h. Web pages do not have titles that describe the topic or purpose;
   i. The purpose of each link cannot be determined from the link text
      alone or from the link text and its programmatically determined
      link context;
   j. One or more keyboard operable user interface lacks a mode of
      operation where the keyboard focus indicator is discernible;
   k. The default human languages of each web page cannot be
      programmatically determined;
   I. When a component receives focus, it may initiate a change in
      context;
   m. Changing the setting of a user interface component may
      automatically cause a change of context where the user has not
      been advised before using the component;
   n. Labels or instructions are not provided when content requires user
      input, which include captcha prompts that require the user to verify
      that he or she is not a robot;
   o. In content which is implemented using markup languages, elements
      do not have complete start and end tags, elements are not tested
      according to their specification, elements may contain duplicate
      attributes and/or any ID's are not unique:
   p. Inaccessible Portable Document Format (PDF's);and
   q. The name and role of all user Interface elements cannot be
      programmatically set; determined; items that can be set by the
      user cannot be programmatically set; and/or modification of
      changes to these items is not available to user agents, including
      assistive technology.
   r. The Website is not independently usable and that ADA applies to
      websites and apps, the ADA's "auxiliary aids and services" section
      42 U.S.C. §12182{b){2){A)(iii), which requires that covered entities
      provide auxiliary aids and services to ensure that individuals with
      disabilities are not excluded from accessing the services of a place
      of public accommodation" in this case, from using the website.



                                 6
  Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 7 of 23


                          STATEMENT OF FACTS
   Defendant's Barriers on its Website

21. Defendant offers commercial website, WWW.WELLS FARGO
   BANK,N.A.,.COM, to the public. The website offers features which allow
   all consumers to access goods and services which Defendant offers in
   connection with their locations. The goods and services offered by
   Defendant on its website include, but are not limited to the following,
   which allow consumers to find information about their vast array of
   goods and services, manufactory's warranties, rewards program .. special
   promotions, gift cards, prior purchase history, recommended products
   and services. Return policies and shipping and delivery.
22.lt is upon information and belief, Defendant's policy and practice to deny
   Plaintiff, along with other blind or visually impaired users, access to
   Defendant's website, and Plaintiff is a visually impaired and legally blind
   person, who can not use the computer without the assistance to
   therefore specifically deny the goods and services that are offered and are
   heavily integrated with Defendant's retail stores, Due to Defendant's
   failure and refusal to remove access barriers to its website, Plaintiff and
   visually impaired persons have been and are still being denied equal
   access to Defendant's retail stores and numerous goods, services, and
   benefits offered to the public through the website.
23.Plaintiff is a visually impaired person, who cannot use the computer
   without the assistance of screen-reading software, and /or use requires
   independent audio output constructed in the website independent of any
   other source, however a proficient JAWS screen-reader user it to access
   the· internet. Plaintiff has visited the website on separate occasions using
   JAWS screen-reader. However, Defendant's failure to provide audio
   capability through its website is a denial of full and equal access to goods
   and services offered to the public.
24.Plaintiff is a visually impaired person and during Plaintiff visits to the
   website the last occurring in 2019. Plaintiff encountered multiple access
   barriers that denied Plaintiff full and equal access to the facilities, goods
   and services offered to the public and made available to the public; and
   that denied Plaintiff the full enjoyment of the facilities, goods, and
   services of the Website, as well as to the facilities, goods, and services of
   Defendant's physical locations in New York by being unable to learn more


                                     7
       Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 8 of 23


       information about their vast array of goods and services, manufacturer
       warranties, rewards program, special promotions, gift cards, prior
       purchase history, recommended products and services, return polices and
       shipping and delivery.
    25. While attempting to navigate the Website, Plaintiff encountered multiple
       accessibility barriers for blind or visually-impaired people that include,
       but are not limited to, the following:
          a. Lack of Alternative Text ("alt text"), or a text equivalent. Alt-text is
             an invisible code embedded beneath a graphical image on a
             website. Web accessibility requires that alt-text be coded with
             each picture so that screen-reading software cans peak the alt-text
             where a sighted user sees pictures, which includes captcha
             prompts. Alt-text does not change the visual presentation, but
             instead a text box Shows when the mouse moves over the picture.
             The lack of alt-text on these graphics prevents screen readers from
             accurately vocalizing a description of the graphics. As a result,
             visually-impaired Amazon customers are unable to determine what
             is on the website, browse, look for retail clothing stores and
             locations and hours of operation, check out Defendant's services,
             rewards program, gift cards, return policies and shipping & delivery;
          b. Empty Links That Contain No Text causing the function or purpose
             of that link to not be presented to the user. This can introduce
             confusion for keyboard and screen-reader users;
          c. Redundant Links where adjacent links go to the same URL address
             which results in additional navigation and repetition for keyboard
             and screen-reader users; and
          d. Linked Images Missing Alt Text, which causes problems if an image
             within a link contains no text and that image does not provide alt-
             text. A screen reader then has no content to present the user as to
             the function of the link, including information contained in PDFs.
          e. A lack of providing auxiliary aids to achieve effective
             communication for the blind and visually impaired persons to allow
             access to the goods and services


Defendants Must Remove Barriers to its Website

27 Due to the inaccessibility of Defendant's Website; Blind and visually-impaired customers such as
plaintiff, who need screen-reader, and audio capacity, cannot fully equally use or enjoy the facilities,


                                                     8
       Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 9 of 23


goods, and services Defendant offers to the public on its Website. The access barriers Plaintiff
encountered have caused a denial of Plaintiffs full equal access in the past, and now deter Plaintiff on a
regular basis from accessing the Website.

28 These access barriers on Defendant's Website have deterred Plaintiff from
visiting Defendant's store location and enjoying them equal to sighted
individuals because: Plaintiff was unable to find the location and hours of
operation of Defendant's physical retail stores on its Website, preventing
Plaintiff from visiting the locations, Plaintiff intends to visit Defendant's retail
stores in the future if he could access their website in order to return
merchandise that he may want to return to Amazon

29. If the Website was equally accessible to all, Plaintiff could independently
navigate the Website and complete a desired transaction as sighted individuals
do.

30. Through his attempts to use the Website, Plaintiff has actual knowledge of
the access barriers that make these services inaccessible and not independently
usable by the blind and visually impaired people.

31.    Because simple compliance with the WCAG2.0Guidelines would provide
Plaintiff and other visually impaired consumers with equal access to the
Website, Plaintiff alleges that Defendant has engaged in acts of intentional
discrimination including but not limited to, the following policies or practices:

       a. Constructing and maintaining a website that is inaccessible to vision
ally-impaired individuals including Plaintiff;

         b. Failure to construct and maintain a website that is sufficiently
intuitive so as to be equally accessible to visually-impaired individuals, including
Plaintiff and

       c. Failure to take action to correct access barriers in the face if
substantial harm and discrimination to the blind and visually-impaired
consumers, such as Plaintiff, as a member of a protected class.

         d. failing to provide independently usable website due to lack of audio
capability

32.    Defendants therefore uses standards, criteria or methods of
administration that have the effect of discriminating or perpetuating the
discrimination of others, as alleged herein.


                                                    9
     Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 10 of 23


33.      The ADA expressly contemplates the injunctive relief that Plaintiff seeks
in this action. In relevant part, the ADA requires:

        In the case of violation of ... this title injunctive relief shall include an
order to alter facilities to make such facilities readily accessible to and usable by
individuals with disabilities .•. Where appropriate, injunctive relief shall also
include requiring the modifications of a policy...

42 U.S.C. Sec. 12188{a)(2).

34       Because Defendant's Website have never been equally accessible, and
because Defendant lacks corporate policy that is reasonably calculated to cause
its Website to become and remain accessible. Plaintiff invokes 42 U.S.C. Sec.
12188{a)(2) and seeks a permanent injunction requiring Defendant to retain a
qualified consultant acceptable to Plaintiff("Agreed Upon Consultant") to assist
Defendant to comply with WCAG 2.0 guidelines for Defendant's website. The
Website must be accessible for individuals who use computers, laptops, and
smart phones, moreover, Defendant's Website should be independently
unusable, and readily available to provide access to all individual with a
disability. Plaintiff seeks that this permanent injunction requires Defendant to
cooperate with the agreed Upon Consultant to:

  a. Train Defendant's employees and agents who develop the Website on
     accessibility compliance under the WCAG 2.0 guidelines;
  b. Regularly check the accessibility of the Website under the WCAG 2.0
     guidelines:
  c. Regularly test accessibility by blind or vision-impaired persons to ensure
     that Defendant's Website complies under WCAG2.0 guidelines: and
  d. Develop policy accessibility policy that is clearly disclosed on Defendant's
  e. Website, with contact information for users to report accessibility-related
     problems and require that any third-party venders who participate on its
     Website to be fully accessible to the disabled by confirming with WCAG2.0
     criteria.

     35.     If the website was accessible, Plaintiff and similarly situated blind
     and visually-impaired people could independently view goods and service
     items, locate Defendant's retail stores and hours of operation, shop for
     and other wise research related goods and services available via the
     Website.



                                         10
Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 11 of 23


36.    Although Defendant may currently have centralized policies
regarding maintaining and reporting its Website, Defendant lacks a plan
and policy reasonably calculated to make them fully and equally accessible
to, and independently usable by, blind and other visually-impaired
consumers.

37.    The defendants have, upon information and belief, invested
substantial sums in developing and maintaining the defendants' website
and the defendants have generated significant revenue from the
defendants' website. Tt,ese amounts are far greater than the associated
cost of making the defendants' website equally accessible to visually
impaired customers.

38.     Without injunctive relief, Plaintiff and other visually-impaired
consumers will continue to be unable to independently use the Website,
violating their rights.



              CLASS ACTION ALLEGATIONS
39.     Plaintiff, on behalf of himself and others similarly situated, seeks to
certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b): all legally
blind individuals in the United States who have attempted to access
Defendants Website and as a result have been denied access to the equal
enjoyment of goods and services offered in Defendant's website and
physical locations, during the relevant statutory period.

40.     Plaintiff, on behalf of himself and all others similarly situated, seeks
certify a the city of Sacramento subclass under Fed. R. Civ. P. 23(a) and 23
(b)(2): all legally blind individuals in the State of California who have
attempted to access Defendant's Website and as a result have been denied
to access to the equal enjoyment of goods and services offered in
Defendant's website and physical locations, during the relevant statutory
period.

41.     Plaintiff, on behalf of himself and all others similarly situated,
seeks certify a Sacramento City subclass under Fed. R. Civ. P. 23(a) and
23(b): all legally blind individuals in the City of Sacramento who have
attempted to access Defendant's Website and as a result have been denied
access to the equal enjoyment of goods and services offered in

                                    11
Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 12 of 23


Defendant's website and physical locations, during the relevant statutory
period.
42.     Common questions of law and fact exist amongst Class, including:

      a. Whether Defendant's Website is a "public accommodation" under
         the ADA;
      b. Whether Defendant's Website is a "place or provider to public
         accommodations" under the UCRA,Civil Code Sec.51 et seq. with
         respect to its Website WWW.FARGO.Com

 Whether Defendant's Website denies the full and equal enjoyment of its
 goods, services, facilities, privileges, advantages, or accommodations to
 people with visual disabilities, violating the UCRA, Civil Code Sec. 51 et
 seq. with respect to blind and visually impaired people

 43. Plaintiff's claims are typical of the Class and the Subclasses. The
 Class and the Subclasses, similarly to the Plaintiff, are severely visually
 impaired or otherwise blind, and claim that Defendant has violated the
 ADA, UCRA,Civil Code Sec. 51 by failing to update or remove access
 barriers on its Website so it can be independently accessibly to the Class
 and Subclasses.

 44. Plaintiff will fairly and adequately represent and protect the
 interests of the Class and Subclass Members because Plaintiff has
 retained and is represented by counsel competent and experience in
 complex class action litigation, and because Plaintiff has no interests
 antagonistic to Class Members. Class certification of the claims is
 appropriate under FED. R. Civ. P. 23(b)(2) because Defendant has acted or
 refuse to act on grounds generally applicable to the Class, making
 appropriate both declaratory and injunctive relief with respect to Plaintiff
 and the Class as a Whole.

 45. Alternatively, class certification is appropriate under Fed. R. Civ. P.
 23(b)(3) because fact and legal questions common to Class and Subclasses
 Members predominate over affecting only individual Class and Subclasses
 Members, and because a class action is superior to other available
 methods for the fair and efficient adj unction of this litigation.

 46.    Judicial economy will be served by maintaining this lawsuit as a
 class action in that it is likely to avoid the burden that would be

                                  12
Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 13 of 23


 otherwise placed upon the judicial system by the filing of numerous
 similar suits by people with the visual disabilities throughout the United
 States.



                       FIRST CAUSE OF ACTION

       VIOLATIONS OF THE ADA, 42 U.SC.§12181                   et seq.
 47. Plaintiff, on behalf of himself and the California State Sub-Class
 Members, repeats and realleges every allegation of the preceding
 paragraphs as if fully set forth herein paragraph as if fully set forth
 herein.

 48.   Section 302(a) of Title Ill of the ADA, 42 U.S.C § 12101 ET seq.,
 provides:



 No individual shall be discriminated against on the basis of disability in
 full and equal enjoyment of goods, services, facilities, privileges,
 advantages, or accommodations of any place of public accommodation
 by any person who owns, leases (or leases to), or operates a place of
 public accommodation.



 42U.S.C § 12182(a).


 49. Defendant's retail stores are public accommodations within the
 definition of Title II of the ADA, 42 U.S.C. § 12181(7). Defendant's
 Website is a service, privilege, or advantage of Defendant's The Website
 is a service that is heavily integrated with these locations and is a
 gateway thereto.

 SO. Under Section302(b)(l) of Title Ill of the ADA, it is unlawful
 discrimination to deny individuals with disabilities the opportunity to
 participate in or benefit from the goods, services, facilities, privileges,
 advantages, or accommodations of an entity. 42 U.SC. § 12182(b)(l)(A)(i).



                                   13
Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 14 of 23


 51. Under Section 302(b)(l} of Title Ill of the ADA, it is unlawful
 discrimination to deny individuals with disabilities an opportunity to
 participate in or benefit from the good, services, facilities, privileges, or
 accommodation, which is equal to the opportunities afforded to other
 individuals.

 42 U.S.C §12182(b)(l)(A)(ii).
 52. Under section 302(b)(2} of Title Ill of ADA, unlawful discrimination
 also includes, among other things:



 [A] failure to make reasonable modifications in policies, practices, or
 procedures, when such modifications are necessary to afford such goods,
 services, facilities, privileges, advantages, or accommodations to
 individuals with disabilities, unless the entity can demonstrate that
 making such modifications would fundamentally alter the nature of such
 goods, services, facilities, privileges, advantages or accommodations; and
 failure to take such steps as may be necessary to ensure that no
 individual with a disability is excluded, denied services, segregated or
 otherwise treated differently than other individuals because of the
 absence of auxiliary aids and services, unless the entity can demonstrate
 that taking such steps would be fundamentally alter the nature of the
 good, service, facility, privilege, advantage, or accommodation being
 offered or would result in an undue burden.



 42 U.S.C. §1282(b)(2)(A)(ii)-(iii).



 53. The acts alleged herein constitute violations of Title Ill of the ADA,
 and the regulations promulgated thereunder. Plaintiff, who is a member
 of protected class of persons under the ADA, has a physical disability that
 substantially limits the major life activity of sight within the meaning of
 42 U.SC. §§ 12102(1)(A}-(2)(A). Furthermore, plaintiff has been denied full
 and equal access to the Website, has not been provided services that are
 provided to other patrons who are not disabled, and has been provided
 services that are provided to other patrons who are not disabled, and has
 been provided services that are inferior to the services provided to non-

                                       14
      Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 15 of 23


       disabled persons. Defendant has failed to take any prompt and equitable
       steps to remedy its discriminatory conduct. These violations are ongoing.

       54.    Under 42 U.S.C § 12188 and the remedies, procedures, and rights
       set forth and incorporated therein, Plaintiff, requests relief as set forth
       below.



                           SECOND CAUSE OF ACTION
                          VIOLATIONS OF THE NVSHRL
55.      Plaintiff, on behalf of himself and the California State Sub-Class
Members, repeats and realigns every allegation of the preceding paragraphs as
if fully set forth herein.

56.     N.Y. Exec. Law§ 296(2}(a) provides that is "an unlawful discriminatory
practice for any person, being the owner, lessee, proprietor, manager,
superintendent, agent or employee of any place of public accommodation ...
because of the ... disability of any person, directly or indirectly, to refuse,
withhold from or deny to such person any of the accommodations, advantages,
facilities, or privileges thereof."

57.    Defendant's physical locations are located in State of California and
throughout the Untied States and constitute public accommodations within the
definition of N.Y. Exec. Law§ 292(9). Defendant's Website is a service, privilege
or advantage of Defendant. Defendant's Website is a service that is heavily
integrated with these physical locations and is a gateway thereto.

58.   Defendant is subject to New York Human Rights Law because it owns and
operates its physical locations and Website. Defendant is person within the
meaning of N.Y. Exec. Law§ 292(1).

59. Defendant is violating N.Y. Exec. Law§ 296(2}(a) in refusing to update or
remove access barriers to its Website, causing its Website and services
integrated with Defendant's physical locations to be completely inaccessible to
the blind. This inaccessibility denies blind patrons full and equal access to
facilities, goods and services that defendant makes available to the non-
disabled public.



                                         15
     Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 16 of 23


60.    Under California's law unlawful discriminatory practice includes, among
other things, "a refusal to make reasonable modifications in policies, practices,
or procedures, when such modifications are necessary to afford facilities,
privileges, advantages, or accommodations to individuals with disabilities,
unless such person can demonstrate that making such modifications would
fundamentally alert the nature of such facilities, privileges, advantages, or
accommodations being offered or would result in an undue burden.

61.   Under California's law unlawful discriminatory practice also includes, "a
refusal to take such steps as may be necessary to ensure that no individual with
a disability is excluded or denied services because of the absence of auxiliary
aids and services, unless such person can demonstrate that taking such steps
would fundamentally alter nature of facility, privilege, advantage or
accommodation being offered or would result in an undue burden.

62.   Readily available, well-established guidelines exist on the Internet for
making websites accessible to the blind and visually impaired. These guidelines
have been followed by other large business entities and government agencies in
making their website accessible, including but not limited to: adding alt-text to
graphics and ensuring that all functions can be performed using a keyboard.
Incorporating the basic components to make its Website accessible would
neither fundamentally alter the nature of Defendant's business nor result in an
undue burden to Defendant.

63.    Defendant's actions constitute willful intentional discrimination against
the class on the basis of disability in violation of the UCRA, in that Defendant
has:

   a. Constructed and maintained a website that is inaccessible to blind class
      members with knowledge of the discrimination; and/ or
   b. Constructed and maintained a website that is inaccessible to blind class
      members with knowledge of discrimination; and/ or
   c. Failed to take actions to correct these access barriers in the face of
      substantial harm and discrimination to blind class members.

64.    Defendant has failed to take any prompt and equitable steps to remedy
their discriminatory conduct. These violations are ongoing.

65.   Defendant discriminates, and will continue in the future to discriminate
against Plaintiff and California State Sub-Class Members on the basis of
disability in the full and equal enjoyment of the goods, services, facilities,

                                        16
      Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 17 of 23


privileges, advantages, accommodations and/ or opportunities of Defendant's
Website and its physical locations under § 269(2) et seq. and or its
implementing regulations . Unless the Court enjoins Defendant from continuing

to engage in these lawful practices, Plaintiff and Sub-Class Members will
continue to suffer irreparable harm.

66.   Defendant's actions were and are in violation of California state Rights
Law and therefore Plaintiff invokes his right to injunctive relief to remedy the
discrimination.

67.    Plaintiff is also entitled to compensatory damages, as well as civil
       penalties and fines under California's law is entitled to damages for each
       and every offense

68.    Plaintiff is also entitled to reasonable attorney's fees and costs.

69.    Under California's law and the remedies, procedures, and rights set forth
       and incorporated therein Plaintiff prays for judgment as set forth below.



                         THIRD CAUSE OF ACTION

       VIOLLATION OF THECALIFORNIA STATE CIVIL RIGHTS LAW
       70.   Plaintiff, on behalf of himself and the New York State Sub-Class
       Members, repeats and realleges every allegation of the preceding
       paragraphs as if fully set forth herein.

       71. Plaintiff served notice thereof upon the Department of Justice

       72.California's law provides that "all persons within the jurisdiction of
       this state shall be entitled to the full and equal accommodations,
       advantages, facilities, and privileges of any places of public
       accommodations, resort or amusement, subject only to the conditions,
       resort or amusement, subject only to the conditions and limitations
       established by law and applicable alike to all persons. No persons, being
       the owner, lessee, proprietor, manager, superintendent, agent, or
       employee of any such place shall directly or indirectly refuse, withhold
       from, or deny to any person any of the accommodations, advantages,
       facilities, and privileges thereof..."


                                          17
Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 18 of 23


 73.California's Civil Rights law provides "no person because of.•.•
 disability, as such term is defined in section two hundred ninety-two of
 executive law, be subjected to any discrimination in his or her civil rights,
 or to any harassment, as denied i, by any other person or by any firm,
 corporation or institution, or by the state or any agency or subdivision."

 74.    Defendant's Sacramento City physical locations are sales
 establishments and public accommodations within the definition of
 California's Civil Rights Law, Defendant's Website is a service, privilege or
 of Defendant and its Website is a service that is heavily imagined with
 these establishments and is a gateway thereto.

 75.   Defendant is subject to California's Civil Rights Law because it owns
 and operates its physical locations and Website. Defendant is a person
 within the meaning of California Civil law

 76.   Defendant is violating California Civil Law in refusing to update or
 remove access barriers to its website, to its Website, causing its Website
 and the services integrated with Defendant's physical locations to the
 completely inaccessible to the blind. This inaccessibility denies blind
 patrons full and equal access to the facilities, goods and services that
 defendant makes available to the non-disabled.

 77.    California's Civil law states that "any corporation which shall violate
 any of the provisions .. shall for each and every violation thereof be liable
 to a penalty of not less than one-dollars nor more than five-hundred
 dollars, to be recovered by the person aggrieved thereby ..."

 78.    Under California's law "Any person who shall violate any of the
 provision s of the for going the civil law, or who shall aid or incite the
 violation of any of said provisions shall for each and every violation
 thereof be liable to a penalty of not less than $4000.00 dollars no more
 than , to be covered by the person aggrieved thereby in any court of
 competent jurisdiction in the county in which the defendant shall reside ..
  II




 79.   Defendant has failed to take any equitably steps to remedy its
 discriminatory conduct. These violations are ongoing.

 80.   Defendant discriminates, and will continue in the future to
 discriminate against Plaintiff and California State Sub-Class members on

                                   18
     Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 19 of 23


      the basis of disability are being directly or indirectly refused, withheld
      from, or denied the accommodations, advantages, facilities and privileges
      there of in § 40 et seq. and/ or its implementing regulations.

      81.     Plaintiff is entitled to compensatory damages of four thousand
      dollars per instincts, as well as civil penalties and fines under California's
      Civil law for each and every offense.



                            FORTH CAUSE OF ACTION
                          VIOLSTIONS OF THE UCRA
82.      Plaintiff, on behalf of himself and the Sacramento City Sub- Class
Members, repeats and realigns every allegation of the preceding paragraphs as
if fully set forth herein.

83. California's Civil law provides that" It shall be an unlawful discriminatory
practice for any person, being the owner, lessee, proprietor, manager,
superintendent, agent or employee of any place or provider of public
accommodation, because of... disability... directly or indirectly, to refuse,
withhold from or denied to such person, any of the accommodations,
advantages, facilities or privileges thereof."

84.TDefendant's locations are public accommodations within the definition of
California's Civil law and its Website is a service that is heavily integrated with
its establishments and is a gateway thereto.

85.    Defendant is subject to UCRA because it owns and operates its physical
locations in the City of Sacramento and its Website, making it a person within
the meaning of California's Civil law.

86.    Defendant is violating California's Civil law in refusing to update or
remove access barriers to Website, causing its Website and the services
integrated with its physical locations to be completely inaccessible to the blind.
This inaccessibility denies blind patrons full and equal access to facilities, goods,
and services that Defendant makes available to non-disabled public.

87.         Defendant is required to 'make reasonable accommodation to the
needs of persons with disabilities ... any person prohibited by the provisions of
[§ 8107et seq.] from discriminating on the basis of disability shall make

                                         19
      Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 20 of 23


reasonable accommodation to enable a person with a disability to ... enjoy the
right or rights in question provided that the dis ability is known or should have
been known by the covered entity.'

88. Defendant's actions constitute willful intentional discrimination against the
City Sub-Class on the basis of a disability in violation of the California Civil law in
that Defendant has:

          a. Constructed and maintained a website that is sufficiently intuitive
             and /or obvious that is inaccessible to blind class members; and/or
          b. Constructed and maintained a website that is sufficiently intuitive
             and/or obvious that is inaccessible to blind class members; and/or
          c. Failed to take actions to correct these access barriers in the face of
             substantial harm and discrimination to blind class members.



89.    Defendant has failed to take any prompt and equitable steps to remedy
their discriminatory conduct. These violations are ongoing.

90.      As Such, Defendant discriminates, and will continue in the future to
discriminate against Plaintiff and members of the proposed class and subclass
on the basis of disability in the full and equal enjoyment of the goods, services,
facilities, privileges, advantages, accommodations and/or opportunities of its
Website and its establishments under and/or its implementing regulations.
Unless the Court enjoins Defendant from continuing to engage in these unlawful
practices, Plaintiff and members of the sub-class will continue to suffer
irreparable harm.

91.   Defendant's actions were and are in violation of the UCRA and therefore
Plaintiff invokes his right to injunctive relief to remedy the discrimination.

92.   Plaintiff is also entitled to compensatory damages, as well as civil
penalties and fines under California's law and punitive damages

93.   Plaintiff is also entitled to a reasonable attorneys' fees and costs.

94.    Under California Civil law and the remedies, procedures, and rights set
forth and incorporated therein Plaintiff prays for judgement as set forth below.


                              FIFITH CAUSE OF ACTION
                                DECLARATORY RELIEF

                                          20
     Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 21 of 23


95.   Plaintiff, on behalf of himself and the Class and New York State and City
Sub-Classes Members, repeats and realigns every allegation of the preceeding
paragraphs as if fully set forth herein.

96. An actual controversy has arisen and now exists between the parties in
that Plaintiff contends and is informed and believes that Defendant denies, that
its Website contains access barriers denying blind customers the full and equal
access to the goods, services and facilities of the of its Website and by extension
its physical locations, which Defendant owns, operates and controls and fails to
comply with applicable laws including, but not limited to, Title Ill of the
Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., and California UCRA
, prohibiting discrimination against the blind.

97. A judicial declaration is necessary and appropriate at this time in order to
that each of the parties may know their respective rights and duties and act
accordingly, an among those issues but not limited to is that Plaintiff seeks the
Court to declare and define the term words or phase "independently usable' as
those terms apply to the ADA law.

99.    Defendant is also violating the UCRA, Civil Code § 51 et seq., because the
conduct alleged herein violates various provisions of the ADA, 42 U.S.C.
§12181et seq., as set forth above. Section 51(f) of the Civil Code provides that a
violation of the right of any individual under the ADA also constitutes a violation
for the UCRA.

100. The actions of the Defendants violate UCRA, Civil Code § 51 et seq., and
Plaintiff is therefore entitled to injunctive relief remedying the discrimination.

101. Plaintiff is entitled to statutory minimum damages pursuant to Civil Code
§ 52 for each and every offense. Plus punitive damages.

102. Plaintiff is also entitled to reasonable attorneys' fees and costs.



                                      PRAYER


Wherefore, Plaintiff prays for judgment against Defendant as follows;

   1. A Declaratory Judgment that at the commencement of this action
      Defendant was in violation of the specific requirements of Title Ill of the

                                         21
  Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 22 of 23


   ADA 42 U.S.C § 12181 et seq., and the relevant implementing regulations
   of the ADA, for Defendant's failure to take action that was reasonably
   calculated to ensure that its websites and mobile applications are fully
   accessible to, and independently usable by, blind and visually-impaired
   individuals;
2. A preliminary and permanent injunction enjoining Defendant from
   violating the ADA, 42 U.S.C. § 12181 et seq., and/or the UCRA, Civil Code§
   51 et seq. with respect to its website Dominos.com
3. A preliminary and permanent injunction enjoining Defendant from
   violating the ADA U.S.C. Sec. 12181 et seq., and/or the UCRA, Civil Code
   Sec. 51 et seq. with respect to its Mobile Application;
4. A preliminary and permanent injunction requiring Defendant to take the
   steps necessary to make Dominos.com readily accessible to and usable by
   blind and visually-impaired individuals;
5. A preliminary and permanent injunction requiring Defendant to take the
   steps necessary to make Domino's Mobile Application readily accessible
   to and usable by blind and visually impaired individuals;
6. An award of stator minimum damages per violation pursuant to Sec. 52(a)
   of the California Civil Code;
7. For attorneys fees and expenses pursuant to all applicable laws including.
   Without limitation, pursuant to 42 U.S.C. Sec. 12188(a)(1), and California
   Civil Code Sec. 52(a);
8. For pre-judgment interest to the extent permitted by law;
9. For cost of suit; and
10.For each other and further relief as this Court deems just and proper.

                            DEMAND FOR JURY TRIAL
   Plaintiff hereby respectfully requests a trial by jury on all appropriate
   issues raised in this Complaint.




   Respectfully Submitted




                                      22
      Case 2:20-cv-00518-JAM-EFB Document 1 Filed 03/06/20 Page 23 of 23




1111111
 1111111
  1111111
   11111//
    1111111
     1111111
      1111111
